  Case 3:19-cv-02624-X Document 20 Filed 09/24/20           Page 1 of 11 PageID 390



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

  OLIVIA SALVATIERRA, et al.,                  §
                                               §
         Plaintiffs,                           §
                                               §
  v.                                           §   Civil Action No. 3:19-CV-02624-X
                                               §
  AT&T SERVICES INC., et al.,                  §
                                               §
         Defendants.                           §


                       MEMORANDUM OPINION AND ORDER

       This case involves claims from two call center employees against their

employer for alleged violations of the Fair Labor Standards Act (Count I) and the

alleged breach of a collective bargaining agreement (Agreement) (Count II).

Defendants AT&T Services, Inc. and Southwestern Bell Telephone LP moved to

dismiss the claim for breach of the collective bargaining agreement, for lack of subject

matter jurisdiction, and for failure to state a claim. [Doc. No. 6].      After careful

consideration, and as explained below, the Court GRANTS the motion to dismiss for

lack of subject matter jurisdiction and DISMISSES Count II of plaintiffs’ complaint

WITHOUT PREJUDICE. The Court also DENIES plaintiffs’ request to replead

and DENIES plaintiffs’ request to stay the case.

                                    I. Background

       Plaintiffs Olivia Salvatierra and Jordan Enriquez worked for defendants as

call-center employees during the three years prior to this lawsuit. Typically, they




                                           1
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20                    Page 2 of 11 PageID 391



worked forty hours per week, but they sometimes worked more. 1 The plaintiffs claim

that the defendants failed to pay overtime for some of these extra hours. 2                        On

November 4, 2019, the plaintiffs filed a complaint in this Court alleging that the

defendants’ failure to pay overtime violated the Fair Labor Standards Act and

breached the overtime provisions in the CBA between the parties [Doc. No. 1]. The

defendants then moved to dismiss the plaintiffs’ claim that they breached the

Agreement for lack of subject matter jurisdiction and failure to state a claim [Doc.

No. 6]. The Court now considers this motion.

                                         II. Legal Standard

      A Rule 12(b)(1) motion to dismiss challenges a federal court’s subject matter

jurisdiction. 3 A federal court lacks subject matter jurisdiction when it lacks statutory

or constitutional authority to adjudicate the claim. 4 When a Rule 12(b)(1) motion is

filed with other Rule 12 motions, the Court should consider the “jurisdictional attack

before addressing any attack on the merits.” 5 And if both Rule 12 motions have merit,

the Court should dismiss on the jurisdictional ground; this allows a plaintiff to pursue

her claim in the proper court without danger of the claim being prematurely

dismissed with prejudice by a court that lacks jurisdiction. 6




      1   Complaint ¶¶7, 33.
      2   Complaint ¶¶90–93.
      3   See FED. R. CIV. P.12(b)(1).
      4   Home Builders Ass’n of Miss. Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).
      5   Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
      6   Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curiam).

                                                   2
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20                    Page 3 of 11 PageID 392



       When considering a Rule 12(b)(1) motion to dismiss for lack of subject matter

jurisdiction, “all factual allegations in the complaint must be accepted as true.” 7 “A

court may evaluate (1) the complaint alone, (2) the complaint supplemented by

undisputed facts evidenced in the record, or (3) the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.” 8

                                                III. Analysis

       The plaintiffs raise a breach of contract claim against the defendants for

allegedly violating a collective bargaining agreement. As a threshold matter, the

Court treats this breach of contract claim as a claim under Section 301 of the Labor

Management Relations Act of 1947. 9 Defendants argue that plaintiffs must first

exhaust the grievance and arbitration procedures in the collective bargaining

agreement before bringing a Section 301 claim.                     Because plaintiffs have not

attempted to exhaust these procedures, defendants contend that this Court lacks

subject matter jurisdiction. The Court agrees.

                 A. Jurisdiction to Enforce Collective Bargaining Agreements

       Courts have jurisdiction to enforce Collective Bargaining Agreements. 10 But

where those agreements provide for grievance and arbitration procedures, they “must


        7 Tovar v. U.S. Healthworks Concentra, No. 3:19-CV-803-M-BK, 2020 WL 998804 (N.D. Tex.

Feb. 28, 2020).
       8   Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001).
         9 “We do hold that when resolution of a state-law claim is substantially dependent upon

analysis of the terms of an agreement made between the parties in a labor contract, that claim must
either be treated as a § 301 claim or dismissed as pre-empted by federal labor-contract law.” Allis-
Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985). As plaintiffs acknowledge in their complaint that
the Agreement was made pursuant to the Labor Management Relations Act, the Court will treat
plaintiffs’ breach of contract claim as a “§ 301 claim.” Id.
       10   Nat’l Football League Players Ass’n v. Nat’l Football League, 874 F.3d 222, 226 (5th Cir.

                                                   3
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20                         Page 4 of 11 PageID 393



first be exhausted and courts must order resort to the private settlement mechanisms

without dealing with the merits of the dispute.” 11 If, however, these procedures are

not the “exclusive and final remedy for breach of contract claims, the employee may

sue his employer in federal court under § 301.” 12 In this Circuit, federal courts lack

subject matter jurisdiction “to decide cases alleging violations of a collective

bargaining agreement . . . by an employee against his employer unless the employee

has exhausted contractual procedures for redress.” 13 There are three exceptions to

this exhaustion requirement:

         (1) the union wrongfully refuses to process the employee’s grievance,
         thus violating its duty of fair representation; (2) the employer’s conduct
         amounts to a repudiation of the remedial procedures specified in the
         contract; or (3) exhaustion of contractual remedies would be futile
         because the aggrieved employee would have to submit his claim to a
         group which is in large part chosen by the employer and union against
         whom his real complaint is made. 14

         In short, for this Court to have subject matter jurisdiction, the plaintiffs must

plausibly show that they have (1) exhausted the procedures for redress in the

Agreement; (2) that the procedures for redress in the Agreement are not final and

exclusive; or (3) that one of the three exhaustion-requirement exceptions apply. The

plaintiffs have failed to plausibly show any of the above.




2017).
         11   Id. (quotation marks omitted).
         12   Daigle v. Gulf State Utils. Co., 794 F.2d 974, 977 (5th Cir. 1986).
         13   Id. (quoting Meredith v. La. Fed’n of Teachers, 209 F.3d 398, 402 (5th Cir. 2000)).
         14   Id. at 228 (quotation marks omitted)

                                                       4
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20            Page 5 of 11 PageID 394



      The plaintiffs do not allege that they exhausted the procedures for redress

provided in the Agreement or that one of the exhaustion-requirement exceptions

applies. Instead, they argue that the procedures for redress in the Agreement are not

final and exclusive. For the reasons set out below, the Court finds that the Agreement

is final and exclusive. The Agreement therefore requires the plaintiffs to exhaust its

procedures for redress before commencing this suit.

                                       B. Exclusive Remedy

      The Agreement provides the following process to address grievances. Section 1

of Article XIX of the Agreement states:

      The Union shall be the exclusive representative of all the employees in
      the Bargaining Unit for the purposes of presenting to and discussing
      with the Company grievances of any and all such employees arising from
      such employment; subject always, however, to the provisions of this
      Agreement, the current Agreement of General Application between the
      Union and the Company and of any applicable law. 15

      This provision requires that Union be the exclusive representative of the

employees (including the plaintiffs) when presenting and discussing grievances with

the defendants. Section 2(a) of Article XIX outlines the formal grievance process,

stating that any employee complaint “reduced to writing and delivered by a Union

representative . . . within forty-five (45) days of the action complained of shall be

considered and handled as a formal grievance.” 16




      15   Defendants’ MTD Appendix at 111 [Doc. No. 8].
      16   Id.

                                                5
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20       Page 6 of 11 PageID 395



      Article XIX also provides an informal grievance process in Section 11, which

states:

      Any complaint which is not delivered in writing by the Union as
      specified in Section 2. above, shall be handled by the Company as an
      informal complaint on an informal basis; provided, however, that
      nothing in this Article shall preclude the Union and the Company from
      using any other mutually satisfactory and proper method of
      presentation, discussion, and disposition of grievances. 17

      The plaintiffs do not allege that they even attempted to exhaust these redress

procedures. Instead, they argue that they were not required to exhaust them because

the Agreement was not an exclusive remedy. Their conclusion springs from the

Agreement’s inclusion of both formal and informal grievance procedures.

      In their Response, the plaintiffs claim that the presence of both formal and

informal grievance procedures is evidence that the       Agreement is “couched in

permissive terms” and that the parties “did not expressly agree that a formal

grievance was the exclusive remedy . . . .” 18 The plaintiffs argue that this federal

lawsuit was “anticipated and permitted by the [Agreement],” as an informal

grievance “without any exhaustion or even the filing of any specific grievance

procedure.” 19

      The plaintiffs’ theory misinterprets caselaw handed down by the Supreme

Court. To determine whether a collective bargaining agreement is the final and

exclusive remedy, the focus is not on whether the parties expressly agreed that it


      17   Id. at 114.
      18   [Doc. No. 12 at 2, 5].
      19   [Doc. No. 12 at 3].

                                         6
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20                     Page 7 of 11 PageID 396



would be exclusive but rather on whether the parties expressly agreed that it would

not be exclusive. There are no “magic words” that make a collective bargaining

agreement exclusive—it simply is unless expressly agreed not to be. 20                          As the

Supreme Court has spelled out,

        [u]se of the permissive “may” [to refer to a grievance procedure] does not
        of itself reveal a clear understanding between the contracting parties
        that individual employees, unlike either the union or the employer, are
        free to avoid the contract procedure and its time limitations in favor of
        a judicial suit. Any doubts must be resolved against such an
        interpretation.” 21

That is not the case here.

        The plaintiffs argue that because the CBA contemplates multiple methods of

resolution, it is therefore not an exclusive and final remedy. But the mere presence

of the informal grievance process does not amount to an express agreement that the

Agreement is a non-exclusive remedy, which is the standard required to avoid the

exhaustion requirement. 22

        In arguing that the Agreement is a non-exclusive remedy, the plaintiffs rely a

sentence of dicta in the Fifth Circuit case of Daigle v. Gulf State Utilities Co., Local

Union No. 2286. Their reliance is misplaced. True, Daigle explains that an employee

may sue his employer in federal court when “the collective bargaining agreement does

not provide that the grievance and arbitration procedure is the exclusive and final



         20 See Vaca v. Sipes, 386 U.S. 171, 184 n.9 (1967) (explaining that a lawsuit will only be heard

before an employee exhausts contractual redress procedures where “the parties do not intend [the
collective bargaining agreement] to be an exclusive remedy . . . ”).
        21   Republic Steel Corp. v. Maddox, 379 U.S. 650, 658–59 (1965).
        22 See Maddox, 379 U.S. at 659 (explaining that the exhaustion requirement applies unless the

parties “expressly agreed that arbitration was not the exclusive remedy”).

                                                    7
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20                  Page 8 of 11 PageID 397



remedy . . . .” 23 But Daigle cites the Supreme Court’s decision in Vaca v. Sipes for

this proposition; in Vaca, the Court noted that when “the parties do not intend” for

the collective bargaining agreement to be an exclusive remedy, a suit for breach of

contract may be heard when the procedures for redress have not been exhausted. 24

And other Supreme Court cases confirm the proposition from Vaca that an express

statement is required for a collective bargaining agreement to not be the exclusive

remedy. 25 If this Court encounters tension between one sentence of dicta from the

Fifth Circuit and two or more holdings from the Supreme Court, it is obligated to

follow the Supreme Court.

       There are no facts showing that the parties “did not intend” for the Agreement

to be the exclusive remedy. 26 Because the parties did not expressly agree that the

Agreement was non-exclusive, it is the final and exclusive remedy. The language

from Daigle, properly understood, allows for a federal suit where the Agreement does

not provide an exclusive remedy; here, the Agreement does provide for an exclusive

and final remedy because the parties did not expressly agree that the Agreement was

non-exclusive. An individual federal suit, brought prior to exhausting the procedures

for redress in the Agreement, is therefore outside the scope of this Court’s subject

matter jurisdiction. 27


       23   Daigle, 794 F.2d at 977.
       24   Vaca, 386 U.S. at 184 n.9.
       25   See 379 U.S. at 657–59.
       26As explained above, the inclusion of both formal and informal resolution procedures does not
amount to an “express agreement” that the CBA would not be an exclusive remedy.
        27 See Nat’l Football League Players Ass’n, 874 F.3d at 226 (explaining that courts must not

deal with the merits of a dispute where the collective bargaining agreement is exclusive).

                                                 8
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20             Page 9 of 11 PageID 398



                                      C. Informal Grievance

      Although the plaintiffs argue that this lawsuit may proceed as an informal

grievance, the language of Section 11 indicates otherwise. Section 11 states that

informal grievances “shall be handled by the Company as an informal complaint on

an informal basis”—not a U.S. District Court. 28 And it also provides that “the Union

and the Company” will not be precluded from using other mutually satisfactory

methods to dispose of informal grievances—not an individual employee and the

Company. 29      Far from contemplating lawsuits by employees in their individual

capacities, the language of Section 11 suggests informal resolution of claims between

the Union and the Company. This suit, therefore, may not proceed as an “informal

grievance.” And, regardless of the language in Section 11, it cannot proceed because

plaintiffs have failed to exhaust their contractual remedies.

      The requirement that the Union is the exclusive representative for employee

grievances is not uncommon.           It is the “preferred method for settling disputes”

because it enables “the employer and the union . . . to establish a uniform and

exclusive method for orderly settlement of employee grievances.” 30 This longstanding

practice, coupled with the plain meaning of the language in the CBA, demonstrates

that prior to exhausting available procedures for redress, an employee may not sue

in his individual capacity.




      28   Defendants’ MTD Appendix at 114 [Doc. No. 8].
      29   Id.
      30   Maddox, 379 U.S. at 653.

                                                9
  Case 3:19-cv-02624-X Document 20 Filed 09/24/20                   Page 10 of 11 PageID 399



                                           IV. Other Issues

       In their motion to dismiss, the defendants contend that the plaintiffs’ breach

of contract claim should be dismissed with prejudice because plaintiffs did not argue

that they “remain within the 45 day period in which to pursue and exhaust the

contractually required grievance process.” 31 The language of Section 2(a) of the

Agreement implies that grievances must be brought within 45 days to be handled as

formal grievances; in Section 11, however, there is no language suggesting a time

limit on bringing an informal grievance. Whether the plaintiffs may be able to satisfy

the exhaustion requirement by bringing their claim as an informal grievance such

that this Court would have subject matter jurisdiction is not a question which can be

resolved at this time. Accordingly, Count II is dismissed without prejudice.

       The plaintiffs ask this Court to allow them to replead Count II, or,

alternatively, to stay the litigation while they exhaust their contractual remedies.

The Court denies both these requests. Because plaintiffs have failed to exhaust their

contractual remedies under the Agreement, amendment would be futile as it would

not cure the jurisdictional deficiency. 32

       A stay would also be improper. Where a district court lacks jurisdiction, it is

required to dismiss the suit. 33 Staying the case would also tend to increase the

congestion in the district court system.


       31   Defendants’ Reply at 8 [Doc. No. 15].
       32 See Great Plains Trust Co. v. Morgan Stanley Deen Witter & Co., 313 F.3d 305, 329 (5th Cir.
2002) (noting that courts need not allow amendment where “the defects are incurable”).
        33 See Gregory v. Mitchell, 634 F.2d 199, 204 (5th Cir. 1981) (explaining that where a district

court lacks jurisdiction, it is required to dismiss, not stay, the suit).

                                                    10
 Case 3:19-cv-02624-X Document 20 Filed 09/24/20         Page 11 of 11 PageID 400



                                     V. Conclusion

      This Court lacks subject matter jurisdiction with respect to the plaintiffs’

breach of contract claim.       This is because the plaintiffs failed to exhaust the

contractual remedies provided in the Agreement prior to filing this lawsuit.

Accordingly, the Court DISMISSES WITHOUT PREJUDICE the plaintiffs’ breach

of contract claim (Count II).

      IT IS SO ORDERED this 24th day of September 2020.




                                                _________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                           11
